Exhibit 10.2

LOGO [g30031logo.jpg]

BEA SYSTEMS, INC. 2006 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:   

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME» «ADDRESS_LINE_1» «ADDRESS_LINE_2» «CITY»,
«STATE» «COUNTRY» «ZIP_CODE»

«EMAIL_ADDRESS»

You (the “Grantee”) have been granted a Restricted Stock Unit Award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Restricted Stock Unit Award Agreement (the
“Agreement”), any appendix to the Agreement for the Grantee’s country of
residence (the “Appendix”), the BEA Systems, Inc. 2006 Stock Incentive Plan, as
amended from time to time (the “U.S. Plan”) and any sub-plan to the U.S. Plan
for the Grantee’s country of residence (collectively with the U.S. Plan referred
to as the “Plan”), all of which are attached hereto and incorporated herein in
their entirety. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan.

 

Award Number    «NUM» Date of Award    «AWARD_DATE» Vesting Commencement Date   
«VEST_BASE_DATE»

Total Number of Restricted Stock

Units Awarded (the “Units”)

   «SHARES_GRANTED»

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement, the Appendix (if any) and the Plan, the Units shall
vest in accordance with the following schedule:

Twenty-five (25%) of the Units shall vest on each of the first, second, third
and fourth anniversaries of the Vesting Commencement Date.

In the event of the Grantee’s change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with
Section 409A of the Code.

For purposes of this Notice, the Agreement and the Appendix (if any), the term
“vest” shall mean, with respect to any Units, that such Units are no longer
subject to forfeiture to the Company. If the Grantee would become vested in a
fraction of a Unit, such Unit shall not vest until the Grantee becomes vested in
the entire Unit.

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service (the “Termination Date”) for any reason, including death or Disability.
In the event the Grantee terminates Continuous Service for any reason, including
death or Disability, any Units held by

 

1



--------------------------------------------------------------------------------

the Grantee immediately following such termination of the Grantee’s Continuous
Service shall be deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of the Units and shall have all
rights and interest in or related thereto without further action by the Grantee.

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code and other Applicable Laws) after the leave of absence exceeds a period
of ninety (90) days. Vesting of the Units shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. Notwithstanding the foregoing two sentences, during any
authorized personal leave of absence as determined in accordance with the BEA
Systems, Inc. Policy, Procedure and Guideline No HR-004 “Leaves of Absence,” the
vesting of the Units as provided in the Vesting Schedule shall cease upon the
Grantee’s start of such leave and shall resume upon the termination of such
leave and the Grantee’s return to service with the Company or a Related Entity,
and no credit shall be given for any time that would otherwise have contributed
to vesting during such leave (to the extent permitted under Section 409A of the
Code and other Applicable Laws); provided, however, that if the personal leave
of absence or any other leave of absence exceeds six (6) months, and a return to
service upon expiration of such leave is not guaranteed by statute or contract,
then (a) the Grantee’s Continuous Service shall be deemed to terminate on the
first date following such six-month period and (b) the Grantee will forfeit the
Units that are unvested on the date of the termination of Grantee’s Continuous
Service. The provisions contained in this paragraph may not conflict with
statutory requirements in any country to which the Grantee is assigned, except
to the extent required by Section 409A of the Code if the Grantee is subject to
U.S. taxation. In the event of a conflict, host-country statutory requirements
will prevail.

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, THE APPENDIX (IF ANY) NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S OR A
RELATED ENTITY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY OR A RELATED ENTITY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan, the Agreement, and the
Appendix (if any) and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The Grantee has reviewed this Notice, the
Agreement, the Appendix (if any) and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement, the Appendix (if
any) and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Agreement, the
Appendix (if any) and the Plan shall be resolved by the

 

2



--------------------------------------------------------------------------------

Administrator in accordance with Section 9 of the Agreement. The Grantee further
agrees to the venue selection in accordance with Section 10 of the Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice. If the Grantee is subject to U.S.
taxation, the Grantee further agrees and acknowledges that this Award is a
non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Shares. The Grantee
further acknowledges and agrees that, prior to the sale of any Shares acquired
under this Award, it is the Grantee’s responsibility to determine whether or not
such sale of Shares will subject the Grantee to liability under insider trading
rules, applicable U.S. federal securities laws or other Applicable Laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Appendix (if any), the Plan and the Plan
prospectus (collectively, the “Plan Documents”) in electronic form on the
Company’s intranet or the website of the Company’s designated brokerage firm. By
signing below (or providing an electronic signature by clicking below) and
accepting the grant of the Award, the Grantee: (i) consents to access electronic
copies (instead of receiving paper copies) of the Plan Documents via the
Company’s intranet or the website of the Company’s designated brokerage firm;
(ii) agrees to participate in the Award through an on-line or electronic system
established and maintained by the Company or the Company’s designated brokerage
firm; (iii) represents that the Grantee has access to the Company’s intranet or
the website of the Company’s designated brokerage firm; (iv) acknowledges
receipt of electronic copies, or that the Grantee is already in possession of
paper copies, of the Plan Documents; and (v) acknowledges that the Grantee is
familiar with and accepts the Award subject to the terms and provisions of the
Plan Documents.

This consent will apply to this Award as well as any future Awards made to the
Grantee by the Company. The Grantee may withdraw his or her consent to receive
the Plan Documents electronically at any time by sending written notification of
the Grantee’s withdrawal of his or her consent to: Stock Administration Manager
at BEA Systems, Inc., 4000 North First Street, San Jose, CA 95134, Attn. Stock
Administration M/S 90-2B. The telephone number at that location is + 1
(408) 570-8600. Alternatively, the Grantee may send an e-mail to:
stock.administration@BEA.com. The Grantee agrees to provide the Company with any
changes to the Grantee’s e-mail address in order to continue to receive
electronic notifications and disclosures. Changes to the Grantee’s e-mail
address should be sent to the address or e-mail address listed herein.

 

3



--------------------------------------------------------------------------------

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at the address indicated above.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Agreement, the Appendix (if any) and the Plan.

 

GRANTEE   BEA Systems, Inc.,     a Delaware corporation By:  

 

  By:   

 

Printed Name:  

 

  Title:   

 

Dated:  

 

  Signed:   

 

 

4



--------------------------------------------------------------------------------

Award Number: «NUM»

BEA SYSTEMS, INC. 2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Issuance of Units. BEA Systems, Inc., a Delaware corporation (the “Company”),
hereby issues to the Grantee (the “Grantee”) named in the Notice of Restricted
Stock Unit Award (the “Notice”), the Total Number of Restricted Stock Units
Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”), any appendix to the
Agreement for the Grantee’s country of residence (the “Appendix”), the terms and
provisions of the Company’s 2006 Stock Incentive Plan, as amended from time to
time (the “U.S. Plan”) and any sub-plan to the U.S. Plan for the Grantee’s
country of residence (collectively with the U.S. Plan referred to as the
“Plan”), all of which are incorporated herein by reference. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Plan.

2. Transfer Restrictions. The Units subject to this award (the “Award”) may not
be transferred in any manner other than by will or by the laws of descent and
distribution. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer such Shares to the Grantee upon satisfaction of any required
“Tax-Related Items” as defined in Section 6(a) below. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share. Effective upon the consummation of a Change
in Control or a Corporate Transaction, the Award shall terminate unless it is
Assumed in connection with such Change in Control or Corporate Transaction.

(b) Delay of Conversion. The conversion of the Units to Common Stock under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
U.S. federal securities laws or other Applicable Laws. If the conversion of the
Units to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation of U.S. federal securities laws or other Applicable Laws. For
purposes of this Section 3(b), the issuance of Common Stock that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of Applicable Laws.

 

1



--------------------------------------------------------------------------------

(c) Delay of Issuance of Shares. The Company shall have the authority to delay
the issuance of any Shares under this Section 3 to the extent it deems necessary
or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “key employees” of certain publicly-traded companies);
in such event, any Shares to which the Grantee would otherwise be entitled
during the six (6) month period following the date of the Grantee’s termination
of Continuous Service will be issued on the first business day following the
expiration of such six (6) month period.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

5. Nature of Grant. In accepting the Award, the Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and/or this Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Units, or benefits in lieu of Units even
if Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Grantee’s participation in the Plan is voluntary;

(e) the Grantee’s participation in the Plan shall not create a right to further
employment with the Grantee’s employer and shall not interfere with the ability
of the Grantee’s employer to terminate the Grantee’s employment or service
relationship at any time;

(f) the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Grantee’s
employer, and that is outside the scope of the Grantee’s employment or service
contract, if any;

(g) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Grantee’s employer;

(h) in the event that the Grantee is not an employee of the Company, the Award
will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the Award will not be
interpreted to form an employment or service contract or relationship with the
Grantee’s employer or any Related Entity of the Company;

 

2



--------------------------------------------------------------------------------

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(j) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or Shares received upon vesting of the Award resulting from
termination of the Grantee’s Continuous Service by the Company or the Grantee’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Grantee irrevocably releases the Company and/or the Grantee’s
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Notice, the Grantee shall be deemed irrevocably to have
waived the Grantee’s entitlement to pursue such claim;

(k) in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to receive an Award and
vest in the Award under the Plan, if any, will terminate effective as of the
date that the Grantee is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively employed for purposes of the Grantee’s Award;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the acquisition or sale of Shares; and

(m) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisors regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.

6. Responsibility for Taxes.

(a) General. Regardless of any action the Company or the Grantee’s employer
takes with respect to any or all income tax (including federal, state, local
and/or foreign taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Grantee acknowledges
that the ultimate liability for all Tax-Related Items legally due by the Grantee
is and remains the Grantee’s responsibility and that the Company and/or the
Grantee’s employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of any Shares acquired
at vesting and the receipt of any dividends; and (ii) do not commit to structure
any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

(b) Payment of Tax-Related Items. Prior to the relevant taxable event, the
Grantee shall pay or make adequate arrangements satisfactory to the Company
and/or the Grantee’s employer to satisfy all withholding and payment on account
obligations of the

 

3



--------------------------------------------------------------------------------

Company and/or the Grantee’s employer. The Company may refuse to deliver to the
Grantee any Shares pursuant to the Award if the Grantee fails to comply with the
Grantee’s obligations for Tax-Related Items, as described in this Section 6.

(i) By Share Withholding. Unless the Company determines to satisfy the
withholding and payment on account obligations in accordance with clauses
(ii) and/or (iii) below, the Company shall withhold from those Shares issuable
to the Grantee the whole number of Shares sufficient to satisfy the minimum
Tax-Related Items payable by the Grantee. If the obligation for the Grantee’s
Tax-Related Items is satisfied by withholding a number of Shares as described
herein, the Grantee is deemed to have been issued the full number of Shares
subject to the Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Award. The Grantee acknowledges that the withheld Shares may not
be sufficient to satisfy the Tax-Related Items payable by the Grantee.
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax-Related Items that is not satisfied by the withholding of
Shares described herein.

(ii) By Sale of Shares. The Grantee’s acceptance of this Award constitutes the
Grantee’s authorization to the Company and E*Trade, or such other stock plan
service provider as may be selected by the Company in the future, to sell on the
Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the Tax-Related Items payable by the Grantee. Such Shares
will be sold on the day the Grantee’s obligation for the Tax-Related Items
arises or as soon thereafter as practicable. The Grantee will be responsible for
all broker’s fees and other costs of sale, and the Grantee agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale. To the extent the proceeds of such sale exceed the
Tax-Related Items payable by the Grantee, the Company agrees to pay such excess
in cash to the Grantee. The Grantee acknowledges that the Company and E*Trade,
or such other stock plan service provider as may be selected by the company in
the future, are under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the Tax-Related Items payable by the Grantee. Accordingly, the Grantee agrees to
pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax-Related Items that
is not satisfied by the sale of Shares described herein. The sale of Shares may
be used by the Company, in the exercise of its discretion and subject to
Applicable Laws, to satisfy the Tax-Related Items payable by the Grantee.

(iii) By Withholding from Wages or other Cash Compensation. The Grantee’s
acceptance of this Award constitutes the Grantee’s authorization to the Company
and/or the Grantee’s employer to withhold the Tax-Related Items payable by the
Grantee from any wages or other cash compensation paid to the Grantee by the
Company and/or the Grantee’s employer. The Grantee acknowledges such withholding
may not be sufficient to satisfy the Tax-Related Items payable by the Grantee.
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, any amount of the Tax-Related Items that is not satisfied
by the withholding described herein. The withholding from wages or cash
compensation may be used by the Company, in the exercise of its discretion and
subject to Applicable Laws, to satisfy the Tax-Related Items payable by the
Grantee.

 

4



--------------------------------------------------------------------------------

7. Entire Agreement: Governing Law. The Notice, this Agreement, the Appendix (if
any) and the Plan constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice, this Agreement or the Appendix (if any) be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

8. Construction. The captions used in the Notice, this Agreement and the
Appendix (if any) are inserted for convenience and shall not be deemed a part of
the Agreement for construction or interpretation. Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular. Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

9. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, this Agreement, the Appendix (if
any) or the Plan shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

10. Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 2 (the “Parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, this Agreement, the Appendix (if any) or the Plan
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of Santa Clara) and
that the Parties shall submit to the jurisdiction of such court. The Parties
irrevocably waive, to the fullest extent permitted by law, any objection the
Parties may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 10 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

11. Notices. Except as otherwise provided herein or in the Notice, any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery, upon deposit for delivery by an
internationally recognized express mail courier service or upon deposit in the
United States mail by certified mail (if the parties are within the United
States), with postage and fees prepaid, addressed to the other party at its
address as shown in these instruments, or to such other address as such party
may designate in writing from time to time to the other party.

12. Language. If the Grantee has received this Agreement or any other Plan
Documents translated into a language other than English and if the translated
version is different than the English version, the English version will control,
unless otherwise prescribed by local law.

 

5



--------------------------------------------------------------------------------

13. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable.

14. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.

The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).

The Grantee understands that Data will be transferred to E*Trade, or such other
stock plan service provider as may be selected by the company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that the recipients of the Data
may be located in the Grantee’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative. The Grantee authorizes the
Company, E*Trade and any other possible recipients which may assist the company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

15. Appendix. Notwithstanding any provision in this Agreement or any other Plan
Documents to the contrary, the Restricted Stock Unit Award shall be subject to
any special terms and conditions as set forth in the Appendix to this Agreement
for the Grantee’s country of residence, if any. The Appendix, if any,
constitutes part of this Agreement.

END OF AGREEMENT

 

6